DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/2020, 4/15/2021,  7/8/2021, and 3/16/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election of Group 2, Claims 11-15, without traverse in the reply filed on 05/25/2022 is acknowledged. 

Claim Objections
Claims 11-12 are objected to because of the following informalities:
Claim 11, Line 10: please amend to recite “at least one of the first target gas and the second target gas”. 
Claim 12, Line 2: “the difference between the two output signals” should be “[[the]]a difference between the first output signal and the second output signal” for consistency. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the second filter”, which lacks antecedent basis. Therefore, the scope of the claim is indefinite.
Claim 15 recites “the second filter” and “the first filter”, which lack antecedent basis. Therefore, the scope of the claim is indefinite.
Claim 15 recites “the second filter comprises a second bias voltage different from the first filter”, which is unclear since a filter and a bias voltage are totally different subjects. The plain language of the claim seems to imply that the second bias voltage is different from the first filter. It’s unclear how a bias voltage can be compared to a filter. Therefore, the scope of the claim is indefinite. For purposes of compact prosecution, the limitation will be interpreted as “wherein the first sensor comprises a first bias voltage, and wherein the second sensor comprises a second bias voltage different from the first bias voltage 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-13, and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Saffell et al. (US Pub. No. 201700168474 A1). 
Regarding claim 11, the limitation “configured to detect a second target gas in the presence of a first target gas” is an intended use limitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Saffell teaches a sensor assembly (an electrochemical sensor 10/30 in Figs.1-2 [para. 0008]) configured to detect a second target gas (NO2) in the presence of a first target gas (ozone) [para. 0008] the sensor assembly comprising:
a first sensor comprising a first operating condition (a first working electrode 11/31 that is exposed to both NO2 and O3 through opening 22 and porous membrane 21 [paras. 0040-0041, 0046; Figs. 1-2] 
a second sensor comprising a second operating condition (a second working electrode 12/51 that is exposed to only NO2 by filtering out O3 through the use of ozone filter 19/59 [para. 0040-0041, 0047; Figs. 1-2]), wherein the first operating condition is different from the second operating condition (the operating conditions are different for each electrode as they are exposed to different filtering conditions as outlined in paras. 0040-0041 and 0047); and
a processor (the apparatus comprises a processor for processing the current signals from the electrodes to determine the concentration of NO2 and/or O3 gas) configured to:
receive a first output signal from the first sensor (the output from the first working electrode 11/31 is indicative of both the NO2 and the O3 present in the gas [Paras. 0008, 0037; Fig. 7]);
receive a second output signal from the second sensor (the output from the second working electrode 12/51 is indicative of only the NO2 gas present as the O3 is filtered out via filter 19/59 [Paras. 0008, 0037; Fig. 7]);
process the received output signal by comparing them (the difference between the two measurements provides a measurement of the O3 present in the sample gas [Para. 0008; Fig. 8]); and
determine a concentration of at least one of the first target gas and the second target gas based on the processed output signals (the filtered second working electrode provides the measurement of the NO2 concentration and the difference calculation provides an indication of the O3 concentration [Para. 0008; Fig. 7]).

Regarding claim 12, Saffell further teaches wherein the processor is configured to determine the difference between the two output signals (the difference between the two measurements provides a measurement of the O3 present in the sample gas [Para. 0008; Fig. 8]).

Regarding claim 13, Saffell further teaches wherein the first operating condition allows the first sensor to detect the first target gas, and wherein the second operating condition allows the second sensor to detect the first target gas in combination with the second target gas (the first working electrode is used to determine the first target gas O3 while the second sensor is used to detect the second target gas NO2 even in the mixed gas of NO2/O3 [Para. 0008]).


Regarding claim 15, Saffell teaches the sensor assembly of claim 11. The limitations wherein the first sensor is held at a “first bias voltage” and the second [sensor] is held at a “second bias voltage different from the first [bias voltage]” are functional limitations that fail to further limit the structure of the sensor assembly. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In the instant case, the circuit disclosed by Saffell is specifically configured for applying bias voltages and thus is configured to meet the functional limitations of the instant claim. 
Note: for purposes of examination, based on the specification [para. 0029], “the first sensor 202 may comprise a first bias voltage while the second sensor 204 may comprise a second bias voltage, where the second bias voltage is different from the first bias voltage”,  the limitation “wherein the second filter comprises a second bias voltage different from the first filter” is interpreted as “wherein the second sensor comprises a second [bias voltage] different from the first [bias voltage]”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Saffell, as applied to claim 11 above, and further in view Saffell (US 2005/0145493 A1, hereinafter referred to as Saffell2).
Regarding claim 14, Saffell discloses the limitations of claim 11 as discussed previously. 
Saffell further discloses wherein the second [sensor] comprises a second filter (filter 19/59 filters out ozone from the second working electrode [Paras. 0008, 0037; Figs. 1-2 and 7]).
Saffell fails to teach a filter in front of the first working electrode and thus fails to teach wherein “the first sensor comprises a first filter” wherein the second filter is “different from the first filter”.
Saffell2 discloses a gas sensor similar in structure and function to Saffell [abstract; Fig. 1]. Saffell teaches that the first working electrode chamber may comprise no filter, or may comprise a filter that is inactive. Saffell teaches, however, that “it is preferred that an inactive filter is used rather than no filter in order to maintain an even pressure on the electrode assembly” [Para. 0015]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an inactive “first filter” to the system of Saffell because Saffell2 teaches that it is preferred in order to maintain an even pressure on the electrode assembly [Para. 0015]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Saffell, as applied to claim 11 above, and further in view Song (CN 104614423A, English translation). Note: the limitations of claim 15 are interpreted as functional limitations in the rejection above. However, even if full patentable weight is given to the functional limitations, the claim is rejected in view of Song as outlined below.
Regarding claim 15, Saffell teaches the sensor assembly of claim 11. 
Saffell does not teach wherein the first sensor comprises a first bias voltage, and wherein the second sensor comprises a second bias voltage different from the first bias voltage.
Song teaches an anti-interference circuit of an electrochemical sensor based on a subtractor, shown in Fig.1 [para. 0006]. Fig.1 shows that a first bias voltage U1, and a second bias voltage U2 are applied, respectively, to a first sensor (contrast sensor) and a second sensor (sample sensor), and output signals of the two sensors are inputs of the subtractor U3 [para. 0012]. 
Saffell and Song are considered analogous art to the claimed invention because they are in the same field of electrochemical sensor for measuring a first target gas in combination of the second target gas based on difference between two output signals from two sensors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bias voltages applied to the working electrodes of Saffell with different bias voltages applied to the two sensors, as taught by Song as a suitable method for detecting the concentrations of mixed gases. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 
Note: for purposes of examination, based on the specification [para. 0029], “the first sensor 202 may comprise a first bias voltage while the second sensor 204 may comprise a second bias voltage, where the second bias voltage is different from the first bias voltage”,  the limitation “wherein the second filter comprises a second bias voltage different from the first filter” is interpreted as “wherein the second sensor comprises a second [bias voltage] different from the first [bias voltage]”. 

Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Cha et al. (WO 2017/082609 A1) teaches an electronic device comprising a first gas sensor, a second gas sensor, and a processor. By comparing the output data from the first and the second sensors, it provides information related to at least one of the gas. Xi (CN 104360419A) teaches a multi-parameter sensing module comprising a shell, a plurality of partition plates, a fan, a particulate matter sensor, a gas sensor module, a temperature sensor, a temperature and humidity sensor, a heating device and a control unit. The gas sensor module comprises CO2 sensor 111 and VOC sensor 110.  Volatile organic compounds comprises formaldehyde. Homma et al. (JP 2017/009458 A) teaches a person detection system comprising a pair of ammonia sensors 1A and 1B for detecting ammonia contained in exhalation of a person and a computer 2 for detecting a person on the basis of a detection value from the pair of ammonia sensors. Ke et al. (WO 2016/030386A1) teaches a sensor system for sensing a substance in a fluid, comprising a first sensor  and a second sensor of the same type. The first sensor is used until a calibration event, during which the second sensor is used. The second sensor is used only during the calibration event. The first sensor is calibrated using the sensor information from the second sensor.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.Q./Examiner, Art Unit 1795        

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795